PETERS, P. J.
The writ of habeas corpus was issued on a petition averring that the prisoner was being held without a commitment. According to the record that has been filed, that averment, when made, was justified by the facts then in the knowledge of the attorney for the petitioner, but the record shows that in fact a commitment had been issued.
It appearing to the court that the trial court had jurisdiction of the person and the subject matter, and that a valid commitment had been issued, it is the order of the court that the writ of habeas corpus be discharged and the prisoner is remanded to custody.
Ward, J., and Bray, J., concurred.